NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                           _______________

                                 No. 19-2772
                               _______________

       MELHA BATTOU, U.S. Citizen*; LOUIZA BATTOU, Sisters;
NANCY A. SELZER; FREDI LOPEZ, Husband; CHRISTIAN TENA QUINTERO;
ALBERTO TENA GARCIA, U.S. Citizen Son and Father; ESMERALDA LUCERO;
      PETRA ROSALES MORAN, U.S. Citizen Daughter and Mother;
         LEODAN GOBEA OTERO; HIGENIA OTERO FLORES;
         SIPRIANO GOBEA, U.S. Citizen Son, Mother and Father,
                                                            Appellants

                                       v.

        SECRETARY UNITED STATES DEPARTMENT OF STATE;
      JOHN DOES 1-200, in their official capacity as the consular officials
                 responsible for issuing immigrant visas;
                      DEPARTMENT OF STATE

        *Amended pursuant to the Clerk Order dated September 17, 2019
                             _______________

                On Appeal from the United States District Court
                        for the District of New Jersey
                           (D.C. No. 2:18-cv-03370)
                    District Judge: Honorable Esther Salas
                               _______________

                 Submitted Under Third Circuit L.A.R. 34.1(a)
                            on January 30, 2020

         Before: CHAGRES, RESTREPO, and BIBAS, Circuit Judges

                             (Filed: April 29, 2020)
                                     _______________

                                        OPINION*
                                     _______________

BIBAS, Circuit Judge.

    In a system that forbids advisory opinions, federal courts are not in the business of

predicting the future. A group of U.S. citizens and their noncitizen relatives ask us to de-

clare that a federal immigration law making certain aliens inadmissible does not apply to

the relatives. But whether they will ever be subject to the law depends on the outcome of

contingent events. Because their claims are not yet ripe, the District Court properly dis-

missed their complaint for lack of subject-matter jurisdiction. We will affirm.

                                     I. BACKGROUND

    A. The visa-application process for relatives of U.S. citizens

    This case is about the process that relatives of U.S. citizens must go through if they

want a U.S. visa. Imagine that a U.S. citizen wants to sponsor a visa for her father, a native

of Italy. The daughter must first file a Petition for Alien Relative on behalf of her father.

See U.S. Citizenship & Immigration Servs., DHS, Instructions for Form I-130, Petition for

Alien Relative, and Form I-130A, Supplemental Information for Spouse Beneficiary 1

(Feb. 13, 2019), https://www.uscis.gov/sites/default/files/files/form/i-130instr.pdf. If the

Government approves the petition, her father can then apply for a U.S. visa. Id. at 6.




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.

                                              2
   The process for the father depends on his status and location. If he lives abroad (say in

Italy), he must schedule an in-person interview at a U.S. embassy or consulate there to

complete his application. If the father already lives in the United States on some temporary

legal basis, he can apply to adjust his status to lawful permanent resident without leaving

the United States for an interview. See 8 U.S.C. § 1255(a). But if he lives here illegally, he

typically does not have that option. See id. § 1255(a), (c). Instead, he must return to Italy

for an in-person interview.

   Doing so would not be as easy as buying a round-trip flight. Under the statutory unlaw-

ful-presence provision, aliens who leave the country after living here unlawfully for one

year or more become inadmissible for the next ten years. 8 U.S.C. § 1182(a)(9)(B)(i)(II). If

they were here for less than one year but more than 180 days, they become inadmissible

for the next three years. Id. § 1182(a)(9)(B)(i)(I). Once labeled inadmissible, an alien be-

comes ineligible for a visa. Id. § 1182(a).

   So aliens who are here illegally for more than 180 days and want a visa find themselves

in a bind: They need an in-person interview, which must take place in their home country.

But if they leave the United States, they become inadmissible and thus ineligible for a visa

for three or ten years.

   Nor can aliens bypass the three- or ten-year ban by leaving voluntarily before they are

ordered removed. The three-year ban expressly applies to aliens who leave “voluntarily.”

8 U.S.C. § 1182(a)(9)(B)(i)(I). And though the ten-year-ban does not specify the type of

departure it covers, the State Department’s Foreign Affairs Manual says that the ban ap-

plies “whether the alien departed on his or her own initiative or under removal order.”


                                              3
9 U.S. Dep’t of State, Foreign Affairs Manual § 302.11-3(B)(2)(c) (hereinafter Foreign Af-

fairs Manual).

   B. Facts

   Appellants are a group of U.S. citizens and their noncitizen relatives who have lived

here illegally for more than one year. The U.S. citizens filed petitions to get visas for their

relatives. All their petitions were approved, meaning that the relatives have the green light

to apply for visas.

   But none of the relatives has done so. They expect that if they leave the country for a

visa interview, they will be banned from reentering for ten years. So instead, they pursued

other options. Five asked for (or plan to ask for) relief from removal in their pending (or

upcoming) removal proceedings, including asylum, cancellation of removal, or relief under

the Convention Against Torture. The sixth relative, Fredi Lopez Romero, “will be in re-

moval hearings shortly” to pursue cancellation of removal or relief under the Convention.

App. 22. (The seventh relative, Artemisa Yasmin Lozano Romero, is no longer a party to

this appeal.)

   C. Procedural history

   While the removal proceedings were pending or about to begin, appellants filed a pu-

tative class action, claiming that the ten-year ban should not apply to illegal aliens who

leave because of a removal order. They framed their claim as an Administrative Procedure

Act challenge to the Foreign Affairs Manual. Specifically, they alleged that the Manual

misinterprets the unlawful-presence provision, 8 U.S.C. § 1182(a)(9)(B)(i)(II), by applying

the ten-year ban to aliens who are ordered removed. They asked the District Court to enjoin


                                              4
the Government from denying their hypothetical visa applications under the ten-year ban.

They also asked the court to declare 9 Foreign Affairs Manual § 302.11-3(B)(2)(c) void.

   The Government moved to dismiss for lack of subject-matter jurisdiction and failure to

state a claim. On jurisdiction, it argued that there was no final agency action to review and

that the claims were not yet ripe. The District Court agreed that there was no final agency

action to review, as appellants had not alleged that the Government had applied or even

considered applying the Manual to them. So it dismissed for lack of subject-matter juris-

diction. In doing so, it also suggested that the claims could be unripe.

   We review a dismissal for lack of subject-matter jurisdiction de novo. Davis v. Wells

Fargo, 824 F.3d 333, 346 (3d Cir. 2016). And we can affirm on any ground supported by

the record. Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001). Because the Government

makes a factual (not just legal) attack on subject-matter jurisdiction, we may look beyond

the complaint and consider the Government’s supporting affidavits. Davis, 824 F.3d at 346.

                        II. APPELLANTS’ CLAIMS ARE NOT RIPE

   We need not decide whether the Manual itself is a final agency action, as we find a

more glaring jurisdictional flaw. As the Government correctly notes, it is possible that none

of the relatives will ever be subject to the ten-year ban. So appellants’ claims are not ripe.

   Federal courts lack jurisdiction to hear unripe claims. Armstrong World Indus., Inc. ex

rel. Wolfson v. Adams, 961 F.2d 405, 410–11 (3d Cir. 1992). A claim is not ripe unless

deciding it “would amount to more than an advisory opinion based upon a hypothetical set

of facts.” Presbytery of N.J. of the Orthodox Presbyterian Church v. Florio, 40 F.3d 1454,

1468 (3d Cir. 1994) (citing Step-Saver Data Sys., Inc. v. Wyse Tech., 912 F.2d 643, 649


                                              5
(3d Cir. 1990)). When a plaintiff’s alleged injury depends on a contingency, the parties’

interests are typically not adverse enough to amount to an Article III case or controversy.

Armstrong World Indus., 961 F.2d at 411–12.

   Appellants ask us to declare that the ten-year ban does not apply to illegal aliens who

leave the country under a removal order. But it is possible that none of the relatives will

ever be subject to the ban. All of the relatives are pursuing (or are about to pursue) relief

from removal. If that relief is granted, the relatives could abandon their visa applications

and avoid the interviews in their home countries, thus sidestepping the ten-year ban.

   To be sure, even a “threat of future action[ ]” can sometimes create a ripe controversy.

Armstrong World Indus., 961 F.2d at 412. In those cases, the plaintiff must show that the

chance that the future event will occur is “substantial” and immediate enough to justify

declaratory relief. Id. (quoting Salvation Army v. Dep’t of Cmty. Affairs, 919 F.2d 183, 192

(3d Cir. 1990)). Appellants have not met this burden. They do not allege that the relatives

are likely to be removed. Without those allegations, all we have is a possibility that the

Government could deny their visa applications based on the ten-year ban. That is not

enough.

                                        * * * * *

   The ripeness doctrine bars courts from opining on theoretical disputes. Appellants seek

either an injunction against denying the relatives’ hypothetical visa applications under the

ten-year ban or a declaration that the ban does not apply to aliens who are ordered removed.

But depending on the outcome of their removal proceedings, the relatives may never be




                                             6
subject to the ban. So their claims are not yet ripe and we will affirm the District Court’s

dismissal.




                                             7